Citation Nr: 1212629	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  03-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, granting service connection for PTSD and assigning an initial 50 percent disability rating.  The Veteran timely appealed the 50 percent rating and, in February 2005, the Board denied the Veteran's claim for an initial disability rating greater than 50 percent for PTSD.  The Veteran's representative and VA's Office of General Counsel then filed a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims (Veterans Court) which was granted in October 2005.  

In February 2006 and in October 2007, the Board remanded the Veteran's higher initial rating claim for PTSD to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In December 2009, the Board granted an initial 70 percent disability rating for PTSD.  The Board also remanded the Veteran's claim of entitlement to a TDIU.  


FINDINGS OF FACT

1.  Service connection currently is in effect for PTSD, evaluated as 70 percent disabling, tinnitus, evaluated as 10 percent disabling, and for bowenoid papularis of the penile shaft, evaluated as zero percent disabling; the Veteran's combined disability rating is 70 percent.

2.  The competent evidence indicates that the Veteran is not unemployable solely as a result of his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence demonstrating that he was unemployable solely as a result of his service-connected disabilities and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting a TDIU.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the October 2010 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2010 VCAA notice letter was issued prior to the rating decision which denied the Veteran's claim of entitlement to a TDIU.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations in October 2008 and in February and August 2011 which address the impact of his service-connected disabilities on his employability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran has contended that he is entitled to a TDIU.  He specifically contends that his service-connected disabilities (in particular, PTSD) render him unable to secure and maintain substantially gainful employment.

According to an April 2002 VA discharge summary, the Veteran was seen for his first inpatient treatment.  The Veteran reported sleep disturbance, hypervigilance, irritability and poor concentration.  He also endorsed a foreshortened future.  The Veteran was diagnosed as having PTSD, major depressive disorder, and cannabis dependence.  His GAF score was 27 upon admission and 35 upon discharge.  He subsequently endorsed suicidal ideation on a daily basis upon treatment in May 2002 as well as cannabis use 4 to 5 times per week.  

According to a September 2005 VA mental health note, the Veteran was experiencing increasing depression and anxiety, as well as poor sleep for the past two weeks.  The Veteran was thinking about suicide because he was stressed out all of the time.  He also reported having a great deal of his property being confiscated by the Internal Revenue Service (IRS) after they learned of a million dollars he had buried in his back yard.  An additional record from this time notes that the Veteran had a GAF score of 50 while another record from September 2005 noted a GAF score of 30.  

The record contains a private psychiatric evaluation from a physician with the initials J.R.P., dated October 2005.  It was noted that, since 2002, the Veteran had experienced a number of significant stressors, including a heart attack and a brain infection.  The Veteran reported panic attacks on an almost daily basis with an increase in his symptomatology.  Dr. P diagnosed the Veteran as having PTSD, recurrent major depressive disorder, and a panic disorder without agoraphobia.  A GAF score of 41 was assigned.  

A subsequent treatment record from November 2005 notes a diagnosis of PTSD and psychosis.  The Veteran denied current suicidal or homicidal ideation and was fully oriented in all spheres with no hallucinations.  A treatment record dated January 2006 notes that the Veteran's PTSD symptoms had improved with new medications and he no longer was paranoid.  He continued to deny suicidal or homicidal ideation.  According to an April 2006 record, the Veteran had a GAF score of 65 in February 2006.  

The file also contains a number of records from the St. Joseph Regional Medical Center.  According to a December 2005 record, the Veteran was admitted voluntarily with worsening anxiety and suicidal thoughts.  It was noted that the Veteran was living with his wife and was about to go to jail.  The Veteran was assigned Axis I diagnoses of an anxiety disorder, rule out PTSD, rule out opiod abuse, and rule out malingering.  A GAF score of 65 was assigned.  

Another treatment record from Dr. P dated May 2006 notes that the Veteran was leaving the next week for Federal prison.  He also was divorcing his wife.  The Veteran reported that he would like to work in the future.  

The Veteran was seen for a psychiatric assessment with VA on an outpatient basis in November 2007.  It was noted that the Veteran recently was released from Federal prison after being convicted of money laundering and tax issues.  The Veteran expressed an opinion that he could not hold down a job.  The examiner diagnosed the Veteran as having persistent PTSD.  

The Veteran was afforded a VA examination in October 2008.  It was noted that, based on internal consistency of the information and history, the Veteran was thought to be at best a marginally reliable informant for current purposes.  Some of the material the Veteran reported or failed to report was inconsistent with other material in the claims file.  The Veteran reported that he had been living in a tent for the past two weeks after splitting up with his wife.  The Veteran reported having no friends or hobbies.  The Veteran reported having an abusive childhood which the examiner noted was contradictory to prior reports of a good childhood.  The Veteran reported that he would go to sleep around 7:00 p.m. and sleep until around 10:00 a.m., awakening every two hours or so.  When asked what caused the Veteran to awake at night, he originally said needing to use the restroom.  He later stated it was due to nightmares.  He also reported having a low energy level and being either mad or sad.  

The VA examiner concluded in November 2007 that testing suggested some deliberate distortion and the answers provided by the Veteran were unlikely to be an accurate reflection of his objective clinical status.  The examiner also concluded that the examination revealed an overall picture of someone who likely made a poor adjustment prior to military service.  The examiner further concluded that the Veteran's history, longstanding pattern of behavior, and patterns of endorsement on examination were consistent with a diagnosis of antisocial personality disorder.  It also was noted that the Veteran continued to meet the diagnostic criteria for PTSD based on his experiences in Vietnam.  The examiner concluded that the Veteran suffered from PTSD, dysthymic disorder, alcohol abuse versus alcohol dependence, history of polysubstance abuse, and an Axis II diagnosis of antisocial personality disorder.  The examiner assigned a GAF score of 66 and opined that the current GAF score reflected an equal level of impairment caused by Axis I and Axis II disorders.  

The record also contains a statement from Dr. P dated in December 2009.  According to this statement, Dr. P had been providing psychotherapy services to the Veteran since August 2009 at the VA Outreach Center.  He had seen the Veteran periodically since 2002.  Dr. P opined that, while the Veteran was motivated to improve and was making small progress, it was his opinion that the Veteran was unemployable due to his difficulties with concentration and memory, interpersonal functioning, and persistence.  A GAF score of 46 was assigned.   

In June 2010, Dr. P provided VA with another statement regarding the Veteran's PTSD.  Dr. P noted that the Veteran last worked in 1997.  He had significant symptoms of PTSD which impaired his functioning in the community.  This included impaired functioning occupationally due to problems with concentration and persistence.  Dr. P again concluded that the Veteran was unemployable.  

Another note from Dr. P dated June 2010 indicates that the Veteran had significant symptoms of PTSD which impaired his functioning in the community.  Again, Dr. P indicated that, due to problems with concentration and persistence, it was his opinion that the Veteran was unemployable.  

Dr. P prepared another note to VA in November 2010.  According to Dr. P, he had been treating the Veteran for many years.  The Veteran experienced significant symptoms of both PTSD and major depressive disorder.  Dr. P also noted that he saw the Veteran on a weekly basis.  The Veteran reported an increase in intrusive thoughts and nightmares.  The Veteran also was suffering from loss of interest and detachment from others, a restricted affect, a sense of foreshortened future, sleep problems, irritability, difficulties with concentration, hypervigilance, and an exaggerated startle response.  His symptoms associated with his depression were a depressed mood, sleep problems, impaired concentration, impaired memory, loss of interest, anhedonia and suicidal ideation.  A GAF score of 43 was assigned.  

Despite the above record, an earlier note prepared by Dr. P in November 2010 notes that the Veteran was not as depressed.  The Veteran's sleep problems were continuing, however, and he was not getting out as much.  

The Veteran was afforded a general VA examination in February 2011.  The examiner noted that the Veteran related his unemployment to his PTSD symptomatology.  The examiner deferred the issue of the Veteran's unemployability due to his psychiatric symptomatology to a VA psychiatric examiner.  The examiner concluded, however, that the Veteran's physical disabilities did not prevent him from being employed in a sedentary job in a less supervised setting with frequent unscheduled breaks.  

The Veteran subsequently was afforded a VA psychiatric examination in February 2011.  The examiner concluded that the Veteran could maintain minimal personal hygiene and that he did not have problems with activities of daily living.  Memory was normal as well.  The examiner concluded that the Veteran suffered from PTSD, panic attacks, depression, and chronic alcohol/marijuana abuse.  It also was noted that the Veteran revealed an array of personality types during the interview.  The examiner noted that the Veteran reported his unemployability was due to panic attacks, fatigue, and not liking to be around people.  The examiner assigned a GAF score of 55.  It was noted that the Veteran was an intelligent and personable man who could sustain a period of focus and industriousness as demonstrated by his alleged criminal activities, to include money laundering.  The examiner noted that putting oneself in the position to be suspected of such a crime would require some reasonable level of intelligence and energy.  The examiner opined that it was not likely that the Veteran's PTSD led to his separate prison terms as PTSD does not cause criminal behavior and because severe PTSD would be incapacitating and not allow for sustained goal-directed behavior.  

The Veteran was afforded a VA examination most recently in August 2011.  It was noted that the Veteran currently was living with his stepson in a house he bought the previous year.  The Veteran reported caring for several dogs, listening to music, watching television, reading, and spending some time on the computer.  He also went to a local bar once or twice a week during the day but did not do much socializing.  The Veteran denied having any real friends.  He saw his ex-wife on occasion and had occasional contact with his adult son.  He had not had significant employment for many years.  He reported a recent worsening of his symptomatology since stopping his medications a few weeks earlier.  The examiner concluded that the results of all psychological testing were invalid, given the extreme nature of the Veteran's reported pathology.  Specifically, the Veteran stressed all of his negative qualities while admitting to virtually no positive qualities.  The examiner concluded that test results were consistent with the Veteran's history of tending to exaggerate or distort his symptomatology.  The examiner concluded that the Veteran suffered from PTSD with significant symptomatology.  The examiner opined that the Veteran also suffered from depression that was as likely as not due to his PTSD.  This had led to much failure both socially and occupationally.  The examiner also opined, however, that the Veteran's substance abuse was not due to his PTSD as the Veteran came from a dysfunctional household with alcoholic parents and he engaged in substance abuse some 30 years prior to seeking treatment.  The examiner concluded that it was not as likely as not that the Veteran's PTSD precluded him from obtaining or sustaining gainful employment.  The examiner conceded that the Veteran's PTSD had resulted in significant trouble throughout life.  The examiner concluded that the Veteran's antisocial personality disorder contributed at least as much to the Veteran's difficulties in getting along with others and maintaining employment, however.  As such, the examiner could not state that the Veteran's PTSD alone made him unemployable.  A GAF score of 52 was assigned.  

Analysis

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Service connection currently is in effect for PTSD (rated as 70 percent disabling), tinnitus (rated as 10 percent disabling), and bowenoid papularis of the penile shaft (rated as 0 percent disabling).  The Veteran's combined disability rating is 70 percent.  As such, the Veteran meets the percentage requirements for a TDIU laid out in 38 C.F.R. § 3.340.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not unemployable solely because of his service-connected disabilities.  As such, the Board finds that a grant of a TDIU is not warranted.  Although, as noted, the Veteran meets the percentage requirements for a TDIU found in § 3.340, the Board also finds that the preponderance of the evidence demonstrates that the Veteran is not unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  The February 2011 VA examiner concluded that the Veteran had some reasonable level of intelligence and energy, as evidenced by his involvement with money laundering.  The examiner explained that it was not likely that the Veteran's PTSD contributed to this crime as PTSD does not cause criminal behavior and severe PTSD would be so incapacitating as to prohibit such goal-directed behavior.  The August 2011 VA examiner also opined that the Veteran's PTSD was not as likely as not to preclude him from obtaining or sustaining gainful employment.  The examiner explained that the Veteran also suffered from a personality disorder and this problem contributed at least as much to the Veteran's difficulties in getting along with others and maintaining employment.  The August 2011 examiner also concluded that the Veteran's substance abuse was not secondary to his psychiatric disorder because he came from a dysfunctional household with alcoholic parents and engaged in substance abuse some 30 years prior to seeking treatment.  Finally, the Veteran has not alleged any occupational impairment as a result of his service-connected tinnitus or his penile condition.  As such, the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities have not resulted in total occupational impairment.  

In finding that a TDIU is not warranted in this case, the Board is not suggesting that the Veteran does not experience significant occupational impairment as a result of symptomatology associated with his service-connected psychiatric disorder.  His current 70 percent disability rating currently assigned for the Veteran's service-connected PTSD adequately compensates him for his significant occupational impairment.  And the competent evidence does not show that the Veteran is precluded from employment solely as a result of his service-connected PTSD. 

The Board recognizes that the Veteran was assigned GAF scores between 27 and 35 in April 2002.  He also was assigned GAF scores of 30 and 50 in September 2005.  Scores ranging from 20 to 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends) while scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While these scores represent significant PTSD symptomatology, GAF scores are not, in and of themselves, the dispositive element in rating a disability.  The Board generally places more probative weight on the specific clinical findings noted upon examination.  The record does not reflect that the Veteran is unable to function in all areas.  In fact, records from 2005 and 2006 note that the Veteran had been hiding money from the IRS and he was about to go to prison.  As explained by the February 2011 VA examiner, an individual would need a reasonable level of intelligence and energy to be involved in crimes similar to the Veteran's crimes.  This demonstrated to the February 2011 VA examiner that the Veteran did not have an inability to function in all areas, precluding an award of a TDIU.  

Furthermore, the record reflects that the Veteran also has been assigned GAF scores as high as 65.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The great disparity in GAF scores assigned for the Veteran's service-connected psychiatric disorder over the course of this appeal suggests that relying on any single score would not reflect an accurate disability picture.  

The Board also recognizes that the Veteran believes he is unemployable as a result of his service-connected disabilities.  In November 2007, the Veteran reported to a VA psychiatrist that he was unable to hold down a job.  The Veteran's assertions are not supported by the competent evidence of record (in this case, the clinical findings of multiple VA examiners concerning his employability).  Furthermore, the Board questions the credibility of the Veteran's descriptions of the severity of his symptomatology.  The Veteran was diagnosed as having rule out malingering in December 2005 and, upon examination in October 2008, the examiner concluded that the Veteran was deliberately distorting some of his answers and his report of symptomatology was unlikely to be an accurate reflection of his actual clinical status.  A similar opinion was reached upon examination in August 2011 when it was determined that the results of all psychological testing were invalid given the extreme nature of the Veteran's reported pathology.  Specifically, it was noted that the Veteran's reported history and symptomatology contradicted the evidence of record and the Veteran stressed all of his negative qualities while admitting to virtually no positive qualities.  Because multiple VA examiners have found that the Veteran exaggerated his symptomatology, the Board finds his statements as to the severity of his disability to be less than credible.  

The Board's finding regarding the Veteran's lack of entitlement to a TDIU also is supported by the February 2011 VA examiner's opinion that the Veteran was not unemployable because he was involved in criminal activity as complex as money laundering.  The February 2011 VA examiner noted that this type of crime would require some reasonable level of intelligence and energy.  This finding calls into question the evidence of record suggesting that the Veteran was unemployable due to difficulties with concentration, memory and persistence.  Given the findings of the February 2011 VA examiner and given the Veteran's involvement in money laundering and other complex criminal activity, the Board finds the evidence of his asserted unemployability due to his alleged problems with concentration, memory, and persistence to be less than credible.

In addition, the VA examinations of record indicate that the Veteran suffered from a personality disorder and the Veteran's overall impairment was due equally to this disorder and to his service-connected PTSD.  The Board notes in this regard that personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  As such, symptomatology associated with the Veteran's personality disorder cannot be considered by the Board when assigning an overall disability evaluation.    

Finally, the Board has considered the opinions of Dr. P in which this physician found that the Veteran was unemployable as a result of his PTSD.  In December 2009, Dr. P concluded that the Veteran was unemployable due to his difficulties with concentration and memory, interpersonal functioning and persistence.  The Board finds these opinions to be less than probative on the issue of whether the Veteran is entitled to a TDIU.  Dr. P relied in part on the Veteran's report of memory impairment when offering an opinion.  The Board observes in this regard that the Veterans Court has held that mere recitation of a Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  As noted by multiple VA examiners, objective testing revealed no memory impairment and the Veteran was exaggerating his symptomatology.  Furthermore, the evidence of record does not support a lack of persistence on the part of the Veteran as shown by his past criminal activities.  Dr. P made no mention of this aspect of the Veteran's history when formulating his opinions, calling into question the validity of the factual history provided to Dr. P.  The Board also observes that the Veterans Court has held that a medical opinion based upon an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In light of these facts, the Board finds the opinions of the VA examiners to be more probative, as the examiners were made aware of the Veteran's entire history, including his previous criminal activities and his propensity to exaggerate his symptomatology.  

In summary, the VA examiners of record have concluded that the Veteran is not unemployable as a result of his PTSD.  According to the February 2011 VA examiner, the Veteran's criminal history revealed that he had a reasonable level of intelligence and energy.  The examiners also explained that the Veteran is equally disabled due to a personality disorder.  The Board notes that service connection is not in effect for a personality disorder because such is prohibited by applicable regulations.  See 38 C.F.R. § 4.19.  And nonservice-connected disabilities may not be considered when determining whether a Veteran is entitled to TDIU benefits.  Finally, as already discussed, the opinions of Dr. P are of limited probative value because they fail to note a number of critical facts such as the Veteran's history of money laundering and his tendency to exaggerate his symptomatology.  Given the foregoing, the Board finds that a TDIU is not warranted in this case.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


